Citation Nr: 1746059	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon. 

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's diabetes mellitus has not required insulin, regulation of activities, hospitalization of at least once a year, or twice monthly visits to a diabetic care provider. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code (DC) 7913 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

At the September 2016 Board hearing, the VLJ agreed to hold the record open for 60 days to allow the Veteran to submit evidence; the Veteran agreed to waive RO consideration of all such evidence, if any, received by the VLJ.  (See Board hearing transcript, pages 2 and 28.)

The Board finds that the record contains sufficient evidence upon which to adjudicate the rating issue for diabetes mellitus and that no further duty to assist is necessary. 

Legal Criteria

Rating Disabilities in General 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation. See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note 1 following 38 C.F.R. § 4.119.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's diabetes is evaluated as 20 percent disabling effective from April 2011 under DC 7913.

The Veteran would be entitled to a 40 percent evaluation if the evidence reflected that his diabetes required insulin, restricted diet, and regulation of activities.  The definition of "regulation of activities" in the criteria for a 100 percent rating under DC 7913 (i.e. "the avoidance of strenuous occupational and recreational activities") applies to the "regulation of activities" criterion for a 40 percent rating. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).) 

The Board has reviewed the Veteran's clinical records, which are summarized below, as well as the Veteran's statements and finds that the evidence does not support a rating in excess of 20 percent for any period of time on appeal.  The evidence is against finding that the Veteran's diabetes is managed with insulin and regulation of activities; thus, he is not entitled to a 40, 60, or 100 percent rating.  

A January 2011 VA record reflects that the Veteran is on Metformin for his diabetes.  The clinical record is negative for an indication that the Veteran's diabetes was treatment with Insulin or regulation of activities.

A November 2011 VA record reflects that a recent change had been made in the Veteran's Metformin due to hypoglycemic episodes.  A December 2011 record reflects his glucose levels were under control and he had no more symptomatic hypoglycemic episodes.  A March 2012 record with regard to the Veteran's mental health reflects that the Veteran was "forcing himself into some exercise daily, golf with friends".  None of the records reflect a prescribed regulation of activities or insulin requirements.

A March 2012 VA examination report reflects that the Veteran's diabetes was managed by restricted diet and oral hypoglycemic agents.  It did not require restriction of activities or insulin injections.  The Veteran's visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions were less than twice a month.

An April 2012 VA primary care record reflects that the Veteran was "out golfing" when his physician attempted to call him.  An August 2012 VA record reflects that the Veteran plays golf for leisure.  It was noted that the Veteran had stopped working because his son had died in a truck accident and the Veteran now found it difficult to drive the highway route where his son had died four times a week to deliver products.  A November 2012 VA mental health record reflects a suggestion that the Veteran should increase his exercise to deal with his mood.  December 2012 VA records reflect that the Veteran had been spending time playing golf but that after a round, he had noticed increased left hip pain.  He was diagnosed with left trochanteric bursitis and advised to rest and not golf for two to eight weeks  None of the records reflect that the Veteran's activities were restricted due to his diabetes; the only restriction noted was with regard to his left hip bursitis.

2015 VA clinical records reflect that the Veteran had sought treatment at the emergency room for feelings of dizziness and lightheaded and that he felt like he was going to pass out.  It was further noted that it "appears" that he was having an reaction to Buspirone or blood pressure medication.  The records reflect that the Veteran's diabetes is "well-controlled" and mild.  An April 2016 VA clinical record reflects that the Veteran's hobbies include fishing, hunting, and camping.  It was noted that for exercise, he used to use the elliptical, but "hasn't been able to use much because of [chronic low back pain]".  The records do not reflect the need for Insulin or regulation of activities due to diabetes.  

The Veteran testified at the September 2016 Board hearing that he has insulin at home but he only takes it if his blood sugar goes over 150, and that he has been managing his diabetes with diet.  He stated that he cannot exercise.  He contends that he cannot drive a vehicle if he gets dizzy from low blood sugar and thus, it should be considered that he has a regulation of activities.  He also appeared to suggest that he may have hypoglycemic episodes but did not testify that he was hospitalized for them.  He further testified that he stopped working because he did not want to drive past the location where his son was killed but that his primary care physician refused to sign a medical waiver for his commercial license. 

In an October 2016 VA Form 21-4138, the Veteran asserted that if he goes outside he feels wobbly and light-headed and that feeling goes away if he eats something or drinks a glass of orange juice.  2016 VA records are negative for treatment with insulin or physician-prescribed regulation of activities, and continue to note treatment with Metformin. (See October 2016 VA clinical records.)

In the present case, the evidence does not support a finding that insulin is required.  While the Veteran asserted that he has "insulin" at home but only takes it when his blood sugar goes above 150, none of the medical records reflect that the Veteran is required to take insulin.  Regardless, a 40 percent rating requires three elements: restricted diet, requiring insulin, and regulation of activities; all three must be met to warrant the rating. 

The Board also finds assuming arguendo that even if the Veteran was prescribed insulin, he does not have a prescribed regulation of activities.  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities".  (See Camacho v. Nichols, 21 Vet App. 360 (2007) and the definition in the 100 percent rating criteria.)  The clinical records are entirely negative for prescribed restriction of activities due to diabetes.  The Veteran's assertion (that he cannot drive because he may get light-headed) is not an avoidance of a strenuous occupation.  It is not the driving which is strenuous; rather, it would be the fact that while driving (or doing any other activity), he may have a dizzy spell.  This is not the type of regulation of activities which warrants a 40 percent or higher rating.  Moreover, although the Veteran has asserted that a physician refused to sign a medical release for him to drive commercial trucks due to his diabetes, the clinical evidence does not support this.  November 2011 VA neurology correspondence to the Veteran reflects as follows:

I evaluated you in our neurology clinic yesterday. You have benign positional  paroxysmal vertigo (BPPV); you have not had any spells of vertigo in over two weeks, and were instructed during the clinic visit on a method for clearing symptoms at home with an otolith repositioning maneuver, should the vertigo  return. This maneuver is usually successful in halting the vertigo. If you  remain free of the vertigo as you are now, you may return now to driving a commercial vehicle without restriction; if the vertigo returns, as it does in  some cases of BPPV, you will need again to restrict your commercial driving  until the vertigo spells again quit and stay quit for a week.
  
The Veteran has also reported that his light-headedness and dizziness resolves when his blood sugars increase and thus, it should be assumed that a doctor would not sign a medical "card" allowing him to drive a commercial vehicle.  However, the preponderance of the evidence does not reflect that a doctor has prescribed a limitation of strenuous activities based on the Veteran's diabetes. 

In sum, the Veteran does not meet the required criteria for a rating in excess of 20 percent.

The Board has also considered whether the Veteran is entitled to increased separate rating for complications of diabetes mellitus, but finds that he is not.  The Veteran is already in receipt of service connection for bilateral upper and lower peripheral neuropathies; each extremity is evaluated as 10 percent disabling.  He is also in receipt of special monthly compensation for loss of a creative organ (i.e. erectile dysfunction).  The 2012 VA examination is negative for peripheral neuropathy.  A September 2013 Disability Benefits Questionnaire (DBQ) reflects that the Veteran had no lower extremity pain, and only intermittent upper extremity pain.  He had no paresthesias and/or dysesthesias of the upper extremities, but had mild lower symptoms.  He had mild numbness of all extremities.  He had full normal muscle strength of all extremities.  He had full normal reflexes of all extremities.  He had normal light touch/monofilament testing of all extremities, normal position sense of all extremities, and normal upper extremity vibration sensation.  He had decreased (but not absent) lower extremity vibration sensation.  He had normal cold sensation testing of all extremities.  The examiner found that he had normal musculospiral, ulnar, and femoral nerves.  He had incomplete paralysis of the right and left median nerves (upper extremities).  He had incomplete paralysis of the right and left sciatic nerve.  

A rating in excess of 10 percent would be warranted for the Veteran's lower extremities if he had moderate incomplete paralysis of the sciatic nerve.  A rating in excess of 10 percent would be warranted for the Veteran's upper extremities if he had moderate incomplete paralysis of the median nerve.  The evidence as noted above is against such findings.  The Veteran's symptoms of pain, paresthesias, dysesthesias, and numbness are wholly sensory.  He has not had muscle or reflex impairment, or trophic changes.  No clinician has found that the symptoms are more than mild.  The Board finds that the evidence as a whole is against a finding of more than mild symptoms. 

Other considerations

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends that he is unable to work as a truck driver because he cannot get a medical waiver for a commercial driver's license.  The Veteran testified, with regard to work, that he "probably could have [done something else]" but he "figured [he] had worked enough".  His statement that he probably could have done something else is against a finding that his diabetes precludes substantial gainful employment.  Moreover, he testified at the 2016 hearing, and the records reflect, that he stopped working after the death of son because he did not want to have to drive (in his occupation as a truck driver) by the place where his son had died.

The Board also notes that the Federal Diabetes Exemption Program allows applicants, who have completed the necessary paperwork and passed medical evaluations, to be exempt from the disqualification under 49 C.F.R. § 391, which states that a person is physically qualified to drive a commercial motor vehicle if that person has no established medical history or clinical diagnosis of diabetes mellitus currently requiring insulin for control. 49 C.F.R. § 391.41 (b)(3). See 68 Fed. Reg. 52441 (Sept. 3, 2003) amended by 70 Fed. Reg. 67777 (Nov. 8, 2005).  

The evidence of record is against a finding that the Veteran was ever terminated from his employment due to his diabetes or that he has ever been denied employment due to his diabetes.  Moreover, the competent credible evidence does not support a finding that the Veteran's diabetes is of such severity that its symptoms prevent substantial gainful employment.  The Board finds that entitlement to a TDIU based on the issue decided above is not warranted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

The Veteran's PTSD is rated as 30 percent disabling effective from April 2011.  The Veteran underwent an examination in March 2012.  At that time, the clinician considered the Veteran's bereavement from his son's death, and found that those symptoms could be differentiated from PTSD, but the clinician did not appear to separate them out in providing an overall occupational and social impairment evaluation.  At the 2016 Board hearing, the Veteran testified that he was "going to get back into counseling" in The Dalles, Oregon.  

Based on the above, the Board finds that VA should attempt to associate with the claims file all mental health records for the Veteran from April 2011 to present, and schedule the Veteran for another VA examination to determine the current severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA and non-VA mental health records with the record, including VA treatment records for the Veteran from April 2011 to present, to include records, if any, from the VA Outreach Clinic at The Dalles, Oregon.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his PTSD.  The examiner should consider the Veteran's prior diagnosis of bereavement and benign paroxysmal positional vertigo, and, if reasonably possible, should distinguish PTSD symptoms from symptoms which are as likely as not due to other conditions.  The clinician is requested to identify all functional impairment due to his service-connected psychiatric disability.

3.  Following completion of the above, readjudicate the issue of entitlement to an increased rating for PTSD.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


